DETAILED ACTION
This office action is a response to the application 16/746,304 filed on January 17, 2020.
Claims 1-32 are pending.
Claims 1-3, 8, 10, 11, 13-16, 21, 23, 24, 26-29 are rejected.
Claims 4-7, 9, 12, 17-20, 22, 25 and 30-32 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying”, “means for selecting”, “means for performing”, “means for determining” in claims 27-32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 13-16, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. Patent Application Publication 2019/0200389, hereinafter Li, in view of Liu et al. U.S. Patent Application Publication 2016/0037560, hereinafter Liu.

Regarding Claim 1, Li discloses a method for wireless communication (Abstract; Figure 1-3 and 16-20), comprising: 
identifying one or more transmit beams to be used for transmissions in a transmission opportunity of a shared radio frequency spectrum (Abstract; Paragraph [0006] Frequency band transmissions avoiding interference with other nodes in the shared frequency spectrum; Paragraph [0143-0150] The multiple beam directions may be a predefined group of beam directions, or a set of multiple beam directions, which may refer to a beam direction and at least may include the beam direction. It may show that the LBT may be implemented via monitoring a receiving signal. Therefore, the beam direction in the LBT may be the direction for receiving the beam. the corresponding relationship between the direction i and direction j may be preset, or configured. Notice that as for a transmitting node, the number of received beams may be the same as, or different from the number of transmitted beams. For instance, the number of the received beams may be less than that of the transmitted beams and bandwidth of each received beam may be much broader. For instance, the received beam of the direction i may correspond to the transmitted beam of the direction j, i.e., the directions may completely correspond to each 
selecting a receive beam corresponding to the one or more transmit beams for performing a listen before talk procedure in an attempt to gain access to the transmission opportunity for the transmissions (Figure 2; Paragraph [0143-0150] Relationship between received beams and transmission beams; The direction I (receive beams) of the LBT may be first determined, the direction j (transmit beams) of the signal may be determined according to the direction i of the LBT, then the signal may be transmitted on this direction. In the following description, the direction i may be called an LBT direction, and the direction j may be called a signal transmitting direction); 
and performing the listen before talk procedure using the selected receive beam (Figure 2 and 16-20; Paragraph [0143-0152 and 0251-0253] A transmitting node may perform a first type of LBT (the first type of CCA) for a direction i. When first type of LBT of the direction i passes, the transmitting node may begin to transmit signals on the corresponding direction j; After the transmitting node finishes the first type of LBT on the direction i, the transmitting node may immediately begin to transmit the signals on the direction j corresponding to the direction i. According to their corresponding relationship between the direction i and the direction j).
Li readily discloses the limitations of Claim 1 but fails to explicitly disclose the transmission opportunity for the transmissions.
However, the above mentioned limitation is known in the art as evidenced by Liu. Liu more specifically teaches selecting a receive beam corresponding to the one or more transmit beams for performing a listen before talk procedure in an attempt to gain access to the transmission opportunity for the transmissions; and performing the listen before talk procedure using the selected receive beam (Liu Paragraph [0072] Clear channel assessment and access to a channel occupancy time; The total time during which an equipment has transmissions on a given channel without re-evaluating the availability of that channel, is defined as the Channel Occupancy Time. The Channel Occupancy Time shall be in the range 1 ms to 10 ms and the minimum Idle Period shall be at least 5% of the Channel Occupancy Time used by the equipment for the current Fixed Frame Period. Figure 12 and 13; Paragraph [0104] the receiving/processing patterns are such that the receiver beam direction is aligned with the beam direction of the transmission resource; Listen before talk procedure on different beams too gain access to a transmission opportunity of a channel utilizing the selected receive beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with the teachings of Liu. Liu provides a solution for effective communications. In parallel with increasing the network resources by densifying the network, another way to increase the network resources is to utilize more and more usable spectrum resources, which include not only the licensed spectrum resources of the same type as the macro, but also the licensed spectrum resources of different type as the macro (e.g., the macro is a FDD cell but a small cell may use both FDD and TDD carriers), as well as unlicensed spectrum resources and shared-licensed spectrums (Liu Abstract; Paragraph [0002-0007 and 0062]).

Regarding Claim 2, Li in view of Liu disclose the method of Claim 1. Li in view of Liu further disclose determining that the receive beam is a widest beam corresponding to the one or more transmit beams, wherein selecting the receive beam is based at least in part on the receive 

Regarding Claim 3, Li in view of Liu disclose the method of Claim 1. Li in view of Liu further disclose determining an energy of each of the one or more transmit beams, wherein selecting the receive beam is based at least in part on the energy of each of the one or more transmit beams (Liu Figure 12 and 13; Paragraph [0068 and 0075-0076] Clear channel assessment utilizing energy level; Paragraph [0101-0105] Resource receiving patterns, the pattern may be used by the node to combine the received signals on different antennas so that effectively the receiver forms a beam towards a certain direction in spatial domain. the receiver generates a decision variable, X and compares the decision variable, X, with a decision threshold, T. The decision variable, X, is generally a scalar number reflecting the received energy level along the direction of the composite receiver beam. The threshold, T, may be 

Regarding Claim 13, Li in view of Liu disclose the method of Claim 1. Li in view of Liu further disclose wherein the transmissions comprise reference signal transmissions, control information transmissions, data transmissions, or a combination thereof (Li Figure 2 and 18-20; Paragraph [0037-0040 and 0253] the transmitting node is an eNB, transmitting the signals on the direction j includes: transmitting a Discovery Reference Signal (DRS) on the direction j; Liu Figure 13; Paragraph [0092] the station starts data transmission.).   

Regarding Claims 14-16 and 26, see the rejection of Claims 1-3 and 13. Claims 14-16 and 26 are apparatus claims corresponding to the method of Claims 1-3 and 13 with the same features. Therefore the same rejection applies as the rejection of Claims 14-16 and 26.

Regarding Claims 27-29, see the rejection of Claims 1-3. Claims 27-29 are apparatus claims corresponding to the method of Claims 1-3 with the same features. Therefore the same rejection applies as the rejection of Claims 1-3.

Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu as applied to claim 1 and 14 above, and further in view of Chen et al. U.S. Patent Application Publication 2020/0221441, hereinafter Chen.

Regarding Claim 8 and 21, Li in view of Liu disclose the method and apparatus of Claim 1 and 14. Li in view of Liu further disclose wherein selecting the receive beam comprises: determining that the receive beam is quasi co-located with each of the one or more transmit beams; and selecting the receive beam for performing the listen before talk procedure based at least in part on the determining. 
However, Chen teaches wherein selecting the receive beam comprises: determining that the receive beam is quasi co-located with each of the one or more transmit beams; and selecting the receive beam for performing the listen before talk procedure based at least in part on the determining (Paragraph [0017-0019 and 0136] Determining a transmit beam of the to-be-transmitted PUCCH according to the quasi co-location relationship between the to-be-transmitted PUCCH and the uplink or downlink signal includes: when a signal quasi co-located with the to-be-transmitted PUCCH is an uplink signal, determining a transmit beam of the uplink signal as the transmit beam of the to-be-transmitted PUCCH; or when a signal quasi co-located with the to-be-transmitted PUCCH is a downlink signal, determining a receive beans of the downlink signal as the transmit beam of the to-be-transmitted PUCCH. When a signal quasi co-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li in view of Liu with the teachings of Chen. Chen provides a solution which enables sending the PUCCH to be transmitted by using the quasi-co- location relationship between the PUCCH to be transmitted and the uplink or downlink signal, thus improving communication performance in PUCCH transmission (Chen Abstract; Paragraph [002-0011]).

Claims 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu as applied to claim 1 above, and further in view of Novak et al. U.S. Patent Application Publication 2013/0170480, hereinafter Novak.

Regarding Claim 10 and 23, Li in view of Liu disclose the method and apparatus of Claim 1 and 14. Li in view of Liu fail to explicitly disclose wherein identifying the one or more transmit beams to be used for transmissions in the transmission opportunity comprises: identifying the one or more transmit beams to be used for at least a fraction of transmissions in the transmission opportunity of the shared radio frequency spectrum. 
However, Novak more specifically teaches wherein identifying the one or more transmit beams to be used for transmissions in the transmission opportunity comprises: identifying the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li in view of Liu with the teachings of Novak. Novak provides quick and efficient manner for mobile station to communicate information to access point, obviating need for extended network access sequence requiring timing adjustments and negotiation for dedicated UL transmission resources (Novak Abstract; Paragraph [0003-0005 and 0024-0029]).

Regarding Claim 11 and 24, Li in view of Liu and Novak disclose the method and apparatus of Claim 10 and 23. Li in view of Liu and Novak further disclose wherein the at least the fraction of the transmissions in the transmission opportunity corresponds to at least a fraction of a number of symbols in the transmission opportunity (Novak Paragraph [0064] A mobile station (MS) selects a RA sequence and transmits the sequence during an RA opportunity. For . 

Allowable Subject Matter
Claims 4-7, 9, 12, 17-20, 22, 25 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4, 17 and 30, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims, “determining a maximum gain for receiving a transmission on each of the one or more transmit beams; identifying subsets of receive beams each corresponding to one of the one or more transmit beams, wherein the subset of receive beams corresponding to a transmit beam comprises receive beams each having a gain that is within a threshold of the maximum gain for receiving a transmission on the transmit beam; and identifying a set of receive beams available for performing the listen before talk procedure as a union of the subsets of receive beams.”
Claims 5-7, 18-20 and 31-32 would also be allowable since they depend upon indicated allowable base claim.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

	Regarding Claim 9 and 22, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims, “wherein determining that the receive beam is quasi co-located with each of the one or more transmit beams comprises: identifying a target quasi-co-location (QCL) type; and determining that a relationship between the receive beam and each of the one or more transmit beams is in accordance with the target QCL type.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 12 and 25, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims, “refraining from performing a listen before talk procedure for transmissions in a remainder of the transmission opportunity; or; and performing a one-shot listen before talk procedure for transmissions in the remainder of the transmission opportunity.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414